Title: From George Washington to Jacob Van Vleck, 7 December 1796
From: Washington, George
To: Van Vleck, Jacob


                        
                            Revd Sir, 
                            Philadelphia 7th Decr 1796
                        
                        The letter you were pleased to favour me with, relative to my (grand) niece
                            Maria Washington, was (a copy of it) sent to Mr Lear, who married her mother, and is her
                            guardian, with a request that he would ascertain the precise time for her entering the
                            School for young Ladies, under your auspices, at Bethlehem.
                        Enclosed you have his answer, & you have to decide whether the first of
                            April, or an earlier day will suit your purposes best, to receive the child. She is
                            fatherless & motherless; to have with her therefore the daughter of Colo. Ball, who
                            is the daughter of her father’s Sister also, would be very pleasing to the two girls, if it
                            could be made convenient to the School.
                        Your answer to these requests, if put under cover to me, shall be immediately
                            forward to Mr Lear, for his government. Before I conclude, I pray you to accept my thanks
                            for your ready consent to admit the child, in whose behalf I first applied; & for
                            the favourable Sentiments you have been pleased to express for Revd Sir Your Most Obedt and
                            obliged Hble Servant
                        
                            Go: Washington
                            
                        
                    